El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
De los autos se desprende que Juan Rodríguez recibió alguna provocación antes de dar muerte a Gregorio Albarrán. Este último le dio una bofetada al acusado mientras estaban en un baile. El acusado salió de la casa, buscó un pedazo de madera y al hallarlo subió y le pegó con él a Gregorio Albarrán. Este murió poco después. Celebrada ia vista del caso el jurado declaró al acusado culpable de homicidio voluntario, aunque se le imputaba el delito de asesinato, y a pesar de que los hechos tal vez podían haber justificado una convicción por el delito* de asesinato en segundo grado. En apelación se nos llama, la atención hacia *930el hecho de que el interfecto tal vez no hubiese muerto de haber recibido la debida atención médica. En otras palabras, se insiste en que Albarrán no hubiese muerto si hubiera recibido el tratamiento médico adecuado. Podría surgir la duda de si un golpe como el inferido en el presente caso ordinariamente hubiera producido la muerte. Sin embargo, la muerte fue la consecuencia natural del golpe inferido en este caso. Ninguna otra causa intervino. El dejar de obtener tratamiento médico adecuado no es tal causa inter-mediaria.
La jurisprudencia es clara y ha sido durante siglos que si se infiere un golpe que no es necesariamente mortal y sin embargo la víctima muere, el agresor, siempre que concurran los otros elementos necesarios del delito, puede ser condenado por la muerte de tal persona. El caso de Rew, J. Kelying, 26 English Reprint, tomo 84, p. 1066, El Pueblo v. Lewis, 124 Cal. 551, 13 R.C.L. 751, párrafo 57, y casos citados; rota 22, L.R.A. (N. S.) 841 y otras citas contenidas en el •alegato del fiscal.
Por tanto, el veredicto del jurado estuvo justificado y la corte no cometió error alguno al no permitir que el acusado presentara prueba para demostrar que la muerte pudo haber sido evitada de haber habido la debida atención médica.

No hallamos que una'sentencia de cinco años sea excesiva, y debe confirmarse la sentencia apelada.